DETAILED ACTION

Allowance
Claims 1, 12, 21, 24, 33, 35, 37, 50, 52 and 85 are allowed.
The prior art does not disclose, teach nor fairly suggest the ordered method steps using the specifically claimed process parameters, including:
A method of producing a whole grain flour, comprising a step of: 
conditioning the whole grain to adjust the moisture content to be from 15 to 17 wt. %; 
after heating only the whole grain to a temperature of about 140 degrees Celsius to about 160 degrees Celsius for about -13 to 20 minutes;
after tempering the whole grain in water at a temperature below 60 degrees Celsius for about 60 to 90 minutes to adjust the moisture content of the whole grain to be from 15 to 20 wt. %;
wherein a separated, fine milled bran and germ component are recombining with the break flour fraction.

The prior art, in Satake (5,033,371) teaches methods of making wheat flour, comprising multiple steps of conditions, including: cold conditioning, warm conditioning, hot conditioning and heating (1, 35+).
Satake does not explicitly descipe these conditing/tempering steps.
Eustace (Eustace: Some effects of cold, warm and hot wheat condition…Kansas State University; 1962) provides more information about them, wherein: 

Warm conditioning is when moisture content of the wheat grain is adjusted by using heat and time at a temperature below 46 °C.
Hot conditioning is when the wheat grain is adjusted in excess of 46 °C (see page 1).
Although a combination of references make obvious the use of multiple steps of tempering, heating, and conditioning wheat grain (including: Satake, Eustace, and others previously applied in the prosecution of this case), the specifically claimed method with the specifically claimed order of steps, using the specifically claimed process parameters are not disclose, teach nor fairly suggest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793